Case 3:18-mj-06135-BGS Document6 Filed12/07/18 Page|D.lZ Pagelofl

(Rev. slwns)
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Plaintiff,
v.

CRIMINAL CASE NO. 18-mj-06135-BGS

Defendant. MA'I`ERIAL WITNESS PRETRIAL RELEASE:

BAIL (18 U.S.C. §§ 3142(c), 3144)

)

)

) ORDER AND CONDITIONS OF
Alvarado~AlcaraZ et al §

 

A hearing was held to determine pretrial conditions of release of MaterialWitness Eduardo A]Varado_Alcaraz

 

pursuant to 18 U.S.C. §§ 3142, 3144. The Federal Judge determined an unconditional release pursuant to 18 U.S.C.
§3142(b) is not sufficient to assure the appearance of the material witness. Thus, conditions of pretrial release are
necessary pursuant to 18 U.S.C. §§3142(0), 3144. Good cause appearing,

IT IS ORDERED that the material witness shall be released subject to the condition that the material witness: (a)
not commit afederal, state or local crime during the period ofrelease, (b) make all court appearances, (c) testijj)
honestly and truthfully, and (cD comply with the conditions itemized betow, as indicated by (\0, in accordance with 18
U.S.C. 3142(0)(2):

STANDARD CONDITIONS:

 

_J l. Restrict travel to l;| San Diego County, l;l Southern District of California, Cl Central District of California,
LState of California, l;l United States, L Do not enter Mexico, l;l other:

`/ 2. report for supervision to Pretrial Services Agency (PSA) as directed by the assigned PSO and pay for the
_ reasonable costs of supervision in an amount determined by PSA and approved by the Court;

\/ 3. not possess or use any narcotic drug or controlled Substance, (defined in 21 U.S.C. §802), without a lawh.ll
“_ medical prescription;

\/ 4 not possess any tirearm, dangerous weapon or destructive device during the pendency of the case;

\/ read, or have explained, and acknowledge understanding of the Advice of Penalties and Sanctions Form;

\/ 6. provide a current residence address and phone number prior to release and keep it current while case is

pending',

7. satisfy any agency conditions required to legally remain in the United States during the pendency of the
criminal proceeding;

8. surrender to the United States Marshal’s Servicc or the Department of Homeland Security as directed by the
Court, Pretrial Services, the attorney or agent for the United States, or counsel for the material witness.

ADDI'I`IONAL CONDITIONS:

\/ 9. execute da personal appearance bond in the amount of S 5,000 secured by a 10% cash deposit
10. execute a personal appearance bond in the amount of $ secured by:

l;l a trust deed to the United States on real estate approved by a Federal Judge;

l:] the co-signatures of Financially responsible (related) adults;
|;l Nebbia Hearing l;l Exam of Sureties l;l Other:

|;\ a cash deposit of $

ll. provide the court with: l;l A cash bond and/or ij execute a bail bond by an approved solvent corporate surety
in the amount of $ that covers ALL conditions of release (not just appearances).

 

12. other conditions: m

 

 

 

 

 

 

 

 

 

rea fit swann
Dated: 12/7/2018 ___w_w___l

§mir;'r COURT Fec eral Judge, Honorable Bernard G. Skomal

Ci. i_".>: . - _
, ~ l - ~ oatiFOan/\
§$unataa s mth DEPUTY

    

 

 

 

 

